 

 

FIRST INCREMENTAL FACILITY AMENDMENT TO

CREDIT AGREEMENT

 

Dated as of February 1, 2016

 

among

 

CACI INTERNATIONAL INC,
as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. Morgan Securities LLC,

PNC Capital Markets LLC,

Royal Bank of Canada,

SunTrust Robinson Humphrey, Inc.,

Wells Fargo Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd.

and

Fifth Third Bank,

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

 

FIRST INCREMENTAL FACILITY AMENDMENT

THIS FIRST INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of
February 1, 2016 to the Credit Agreement referenced below is by and among CACI
International Inc, a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders identified on the
signature pages hereto and Bank of America, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement dated as of October 21, 2010 among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.17 of the Credit Agreement the Lenders party hereto (each an
“Incremental Lender”) have agreed to provide an NSS Incremental Term Facility in
the aggregate principal amount of $300,000,000 to the Borrower.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended hereby).

2.Establishment of Incremental Tranche A-2 Term Loan.  

2.1.Subject to the terms and conditions provided herein, a new term loan in the
original principal amount of $300,000,000 (the “Tranche A-2 Term Loan”) is
hereby established as an NSS Incremental Term Facility pursuant to Section 2.17
of the Credit Agreement

2.2.Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Incremental Lender severally
agrees to make its portion of the Tranche A-2 Term Loan to the Borrower in
Dollars in a single advance on the date hereof in an amount not to exceed such
Lender’s Tranche A-2 Term Loan Commitment set forth on Schedule A
hereto.  Amounts repaid on the Tranche A-2 Term Loan may not be reborrowed.  The
Tranche A-2 Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans,
or a combination thereof, as further provided in the Credit Agreement.

 

3.Amendments to the Credit Agreement.  In connection with the establishment of
the Tranche A-2 Term Loan pursuant to this Amendment, the Credit Agreement is
amended in the following respects:

 

3.1.Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“First Incremental Facility Amendment” means that certain First Incremental
Facility Amendment to Credit Agreement, dated as of the First Incremental
Facility Amendment Effective Date, by and among the Loan Parties, the
Administrative Agent and the Lenders party thereto.

1

--------------------------------------------------------------------------------

 

“First Incremental Facility Amendment Effective Date” means February 1, 2016. 

“Term Facility” means each term loan provided under this Agreement including the
Tranche A-1 Term Loan, the Tranche A-2 Term Loan and any Incremental Facility
that is a term loan.

“Tranche A-1 Term Loan” has the meaning specified in Section 2.01(b).

“Tranche A-1 Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Tranche A-1 Term Loan to the Borrower on the Fifth
Amendment Closing Date (including, as applicable, the deemed funding of a
portion of the Tranche A-1 Term Loan to the extent funded prior to the Fifth
Amendment Closing Date and from and after the Closing Date) pursuant to Section
2.01(b), in the principal amount set forth opposite such Lender’s name on
Schedule 2.01 as of the Fifth Amendment Closing Date.  The aggregate principal
amount of the Tranche A-1 Term Loan Commitment of all of the Lenders as in
effect on the Fifth Amendment Closing Date is EIGHT HUNDRED THIRTY-ONE MILLION
TWO HUNDRED FIFTY THOUSAND DOLLARS ($831,250,000).

“Tranche A-2 Term Loan” means the term loan made to the Borrower pursuant to the
First Incremental Facility Amendment to this Agreement.

“Tranche A-2 Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Tranche A-2 Term Loan to the Borrower pursuant to the
First Incremental Facility Amendment to this Agreement in the principal amount
set forth opposite such Lender’s name on Schedule A to the First Incremental
Facility Amendment to this Agreement.  The aggregate principal amount of the
Tranche A-2 Term Loan Commitment of all of the Lenders in effect on the First
Incremental Facility Amendment Effective Date is THREE HUNDRED MILLION DOLLARS
($300,000,000).

3.2.In Section 1.01 of the Credit Agreement the following definitions are
amended in their entirety to read as follows:

“Term Loan” means the Tranche A-1 Term Loan, the Tranche A-2 Term Loan or any
term loan provided under an Incremental Facility under this Agreement.

“Term Loan Commitment” means the Tranche A-1 Term Loan Commitment, the Tranche
A-2 Term Loan Commitment and any other obligation of a Lender to make its
portion of a term loan to the Borrower pursuant to any other Incremental
Facility hereunder.

3.3.In Section 1.01 of the Credit Agreement in clause (b) of the definition of
“Applicable Percentage” the reference to “the outstanding Term Loan” is amended
to read “an outstanding Term Facility” and the reference to “the Term Loan” is
amended to read “such Term Facility”.

3.4.In Section 1.01 of the Credit Agreement, the instances of “the Term Loan” in
the definitions of “Loan” and “Loan Notice” are hereby replaced with “a Term
Loan”.

3.5.The instances of “Term Loan” in the title of Section 2.01 and in Section
2.07(c) (including the title thereof and in the table in such section) are
hereby replaced with “Tranche A-1 Term Loan”.

2

--------------------------------------------------------------------------------

 

3.6.The instances of “Term Loan” in Section 2.01(b) (including the title
thereof) are hereby replaced with “Tranche A-1 Term Loan” and the following is
hereby added to the end of the first sentence in Section 2.01(b): “as of the
Fifth Amendment Closing Date”. 

3.7.Section 2.02(e) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than (i) 10 Interest Periods in effect with respect to Revolving Loans,
(ii) 10 Interest Periods in effect with respect to the Tranche A-1 Term Loan,
(iii) 10 Interest Periods in effect with respect to the Tranche A-2 Term Loan
and (iv) a maximum number of Interest Periods as agreed by the Administrative
Agent in effect with respect to Incremental Term Facilities.

3.8.Section 2.05(a)(i) of the Credit Agreement is hereby amended in its entirety
to read as follows:

(i)Revolving Loans and Term Loans.  The Borrower may, upon delivery of a Notice
of Prepayment from the Borrower to the Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Loans and the Term Loans in whole or
in part without premium or penalty; provided that (A) such Notice of Prepayment
shall be received by the Administrative Agent not later than 11:00 a.m. (1) two
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loans shall be applied to the remaining principal
amortization payments of the Tranche A-1 Term Loan, the Tranche A-2 Term Loan,
or any other term loan provided under an Incremental Facility under this
Agreement in the manner directed by the Borrower (and absent such direction, to
the extent not otherwise provided in the Incremental Facility Amendment for any
term loan provided under an Incremental Facility under this Agreement, to all
outstanding tranches of Term Loans on a ratable basis and to the remaining
principal amortization payments of each applicable Term Loan in direct order of
maturity).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

3.9.Section 2.05(b) of the Credit Agreement is hereby amended in its entirety to
read as follows:

 

(b)Discounted Optional Prepayments.  

3

--------------------------------------------------------------------------------

 

 

(i)Notwithstanding anything to the contrary contained in this Agreement
(including Section 2.05(a), Section 2.12(a) or Section 2.13), the Borrower shall
have the right at any time and from time to time to prepay the Term Loans at a
discount to the par value of the applicable Term Loan and on a non pro rata
basis (each a “Discounted Optional Prepayment”); provided that

 

(A)no Default shall have occurred and be continuing or would result from such
Discounted Optional Prepayment;

 

(B)no Discounted Optional Prepayment shall be made with the proceeds of any
Revolving Loan;

 

(C)such Discounted Optional Prepayment shall be offered to all Lenders holding
the applicable Term Loan on a pro rata basis (it being understood that the
determination by a Lender that holds a portion of such Term Loan whether to
accept such offer shall be in such Lender’s sole discretion);

 

(D)the Borrower shall deliver to the Administrative Agent a certificate stating
that at the time of such Discounted Optional Prepayment the Borrower does not
have any material non-public information (“MNPI”) that either (x) has not been
disclosed to the Lenders (other than those which have elected not to receive
such MNPI) prior to such time or (y) would reasonably be expected to have a
material effect upon, or otherwise be material to, the market price of the
applicable Term Loan or a Lender’s decision to participate in such Discounted
Optional Prepayment;

 

(E)the undiscounted aggregate principal amount of the applicable Term Loan
prepaid with Discounted Optional Prepayments during the term of this Agreement
shall not exceed $100 million; and

 

(F)after giving effect to such Discounted Optional Prepayment, there shall be at
least $50 million of Liquidity.

 

(ii)To the extent the Borrower seeks to make a Discounted Optional Prepayment,
the Borrower shall provide written notice to the Administrative Agent
substantially in the form of Exhibit 2.05-1 hereto (each, a “Discounted Optional
Prepayment Notice”) that the Borrower desires to prepay the applicable Term Loan
in the aggregate principal amount specified therein (each, a “Proposed
Discounted Prepayment Amount”) at a discount to the par value of such Term
Loan.  The Proposed Discounted Prepayment Amount of such Term Loan shall not be
less than $5,000,000.  The Discounted Optional Prepayment Notice shall further
specify with respect to the proposed Discounted Optional Prepayment: (A) the
Proposed Discounted Prepayment Amount, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Optional Prepayment (representing the percentage of par of the
principal amount of such Term Loan to be prepaid) (the “Discount Range”) and (C)
the date by which Lenders are required to indicate their election to participate
in such proposed Discounted Optional Prepayment which shall be at least five
Business Days following the date of the Discounted Optional Prepayment Notice
(the “Acceptance Date”).

 

(iii)Upon receipt of a Discounted Optional Prepayment Notice in accordance with
Section 2.05(b)(ii), the Administrative Agent shall promptly notify each Lender
that holds a

4

--------------------------------------------------------------------------------

 

portion of the applicable Term Loan.  On or prior to the Acceptance Date, each
such Lender may specify by written notice substantially in the form of Exhibit
2.05-2 hereto (each, a “Lender Participation Notice”) to the Administrative
Agent (A) a minimum price (the “Acceptable Price”) within the Discount Range
(for example, 80% of the par value of the applicable Term Loan) and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of the applicable Term Loan which such Lender is willing
to permit a Discounted Optional Prepayment at the Acceptable Price (“Offered
Loans”).  Based on the Acceptable Prices and principal amounts of the applicable
Term Loan specified by the Lenders in the applicable Lender Participation
Notices, the Administrative Agent, in consultation with the Borrower, shall
determine the applicable discount for the applicable Term Loan (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower if the Borrower has selected a single percentage pursuant to
Section 2.05(b)(ii) for the Discounted Optional Prepayment or (B) otherwise, the
lowest Acceptable Price at which the Borrower can pay the Proposed Discounted
Prepayment Amount in full (determined by adding the principal amounts of Offered
Loans commencing with the Offered Loans with the lowest Acceptable Price);
provided, however, that in the event that such Proposed Discounted Prepayment
Amount cannot be repaid in full at any Acceptable Price, the Applicable Discount
shall be the highest Acceptable Price specified by the Lenders that is within
the Discount Range.  The Applicable Discount shall be applicable for all Lenders
who have offered to participate in the Voluntary Discounted Prepayment and have
Qualifying Loans (as defined below).  Any Lender that holds a portion of the
applicable Term Loan whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Optional Prepayment of such Term Loan at any discount to
their par value within the Applicable Discount. 

 

(iv)The Borrower shall make a Discounted Optional Prepayment by prepaying the
applicable Term Loan (or portion thereof) offered by the Lenders (“Qualifying
Lenders”) that specify an Acceptable Price that is equal to or lower than the
Applicable Discount (“Qualifying Loans”) at the Applicable Discount; provided
that if the aggregate proceeds required to prepay all Qualifying Loans
(disregarding any interest payable at such time) would exceed the amount of
aggregate proceeds required to prepay the Proposed Discounted Prepayment Amount,
such amounts in each case calculated by applying the Applicable Discount, the
Borrower shall prepay such Qualifying Loans ratably among the Qualifying Lenders
based on their respective principal amounts of such Qualifying Loans (subject to
rounding requirements specified by the Administrative Agent).  If the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would be less than the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Borrower shall
prepay all Qualifying Loans.  The applicable Term Loan prepaid by the Borrower
pursuant to this Section 2.05(b) shall be applied to the remaining principal
amortization payments of such Term Loan of the selling Lenders in the manner
directed by the Borrower (and absent such direction, to the remaining principal
amortization payments in direct order of maturity).

 

(v)Each Discounted Optional Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice (provided that
such notice may be conditioned on receiving proceeds from any refinancing (but
shall remain subject to Section 3.05)) substantially in the form of Exhibit
2.05-3

5

--------------------------------------------------------------------------------

 

hereto (each a “Notice of Discounted Prepayment”), delivered to the
Administrative Agent no later than 11:00 a.m. three Business Days prior to the
date of such Discounted Optional Prepayment, which notice shall specify the date
and amount of the Discounted Optional Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Notice of
Discounted Prepayment the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Notice of Discounted Prepayment is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Term Loan, on the
date specified therein together with accrued interest (on the par principal
amount) to but not including such date on the amount prepaid. 

 

(vi)To the extent not expressly provided for herein, each Discounted Optional
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.05(b)(iii)) established by the Administrative Agent in consultation
with the Borrower.

 

(vii)Following a Discounted Optional Prepayment, no interest shall accrue from
and after the applicable prepayment date on the applicable Term Loan purchased
by the Borrower on such date and such purchased Term Loan shall be deemed
cancelled or retired for all purposes and no longer outstanding (and may not be
resold by the Borrower) for all purposes of this Agreement and all other Loan
Documents (notwithstanding any provisions herein or therein to the contrary),
including (A) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (B) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document, (C) the providing of any rights to the Borrower as a
Lender under this Agreement or any other Loan Document and (D) the determination
of Required Lenders.

 

3.10.The instances of “Term Loan” in Section 2.05(c)(ii) and in Section
2.05(c)(iii) are hereby replaced with “Term Loans”.  The instance of “the Term
Loan” in Section 2.05(c)(v) is hereby replaced with “any Term Loans”.

3.11.Section 2.05(c)(iv)(B) of the Credit Agreement is hereby amended in its
entirety to read as follows:

(B)with respect to all amounts prepaid pursuant to Section 2.05(c)(ii) or (iii),
ratably to the Term Loans (in each case to the next four scheduled quarterly
principal amortization payments and thereafter to the remaining scheduled
principal amortization payments on a pro rata basis).

3.12.A new Section 2.07(d) is hereby added to the Credit Agreement to read as
follows:

(d)Tranche A-2 Term Loan.  The Borrower shall repay the outstanding principal
amount of the Tranche A-2 Term Loan in installments on the dates and in the
amounts set forth in the table below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02:

 



6

--------------------------------------------------------------------------------

 


Payment Dates

Principal Amortization
Payment

March 31, 2016

$3,750,000.00

June 30, 2016

$3,750,000.00

September 30, 2016

$3,750,000.00

December 31, 2016

$3,750,000.00

March 31, 2017

$3,750,000.00

June 30, 2017

$3,750,000.00

September 30, 2017

$3,750,000.00

December 31, 2017

$3,750,000.00

March 31, 2018

$3,750,000.00

June 30, 2018

$3,750,000.00

September 30, 2018

$7,500,000.00

December 31, 2018

$7,500,000.00

March 31, 2019

$7,500,000.00

June 30, 2019

$7,500,000.00

September 30, 2019

$7,500,000.00

December 31, 2019

$7,500,000.00

March 31, 2020

$7,500,000.00

Maturity Date for the

Tranche A-2 Term Loan

Unpaid principal balance of the Tranche A-2 Term Loan

 

3.13.The instances of “the Term Loan” in Section 2.16(a)(ix)(A) and in Section
2.16(a)(ix)(B) are hereby replaced with “any Term Loan”.  The instances of “Term
Loan” in Section 2.16(a)(ix)(C) are hereby replaced with “Term Loans”.  The
instance of “Term Loan” in Section 2.16(b) is hereby replaced with “the
applicable Term Loan”.

3.14.The instance of “the Term Loan” in Section 11.06(b)(i)(B) is hereby
replaced with “a Term Loan” and the instances of “Term Loan” in Section
11.06(b)(ii) and in Section 11.06(b)(iii) are hereby replaced with “Term Loans”
(except where “Term Loan” is part of the phrase “Term Loan Commitment”).

3.15.Section 11.06(h) of the Credit Agreement is hereby amended in its entirety
to read as follows:

(h)Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of any Term Loan hereunder to the Borrower, but only
if:

(i)such assignment is made in connection with a Discounted Optional Prepayment
in accordance with the procedures set forth in Section 2.05(b) and open to all
Lenders that hold such Term Loan on a pro rata basis;

(ii)such Term Loan so assigned shall be automatically and permanently cancelled
immediately upon acquisition thereof by the Borrower and no longer outstanding
for any purpose hereunder; and

7

--------------------------------------------------------------------------------

 

(iii)no such Discounted Optional Prepayment shall be made with the proceeds of
any Revolving Loans. 

4.Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon satisfaction or waiver of the following conditions precedent:

4.1.Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Loan Parties and each Incremental Lender.

4.2.Receipt by the Administrative Agent of a Note duly executed by the Borrower
in favor of each new Lender that is joining the Credit Agreement by executing
this Amendment and has requested a Note from the Borrower.

4.3.Receipt by the Administrative Agent of customary opinions of legal counsel
to the Loan Parties (substantially consistent with those opinions delivered in
connection with previous amendments to the Credit Agreement), addressed to the
Administrative Agent and each Lender, dated as of the date hereof.

4.4.Receipt by the Administrative Agent of the following:

(a)a certificate of each Loan Party, signed by a Responsible Officer of such
Loan Party, (A) certifying that the Organization Documents of each Loan Party
delivered on the Closing Date (or most recently delivered on the date of any
prior amendment to the Credit Agreement, as the case may be) have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the date of this Amendment in the form so delivered, (B) certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Loan Party approving the NSS Facilities and this Amendment, and (C)
evidencing the identity, authority and capacity of each Responsible Officer of
such Loan Party authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party;

(b)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation; and

(c)evidence reasonably satisfactory to the Administrative Agent that (A) the NSS
Acquisition shall have been consummated, or substantially simultaneously with
the borrowing of the NSS Facilities, shall be consummated, in all material
respects in accordance with the terms of the NSS Purchase Agreement and (B) all
existing third party indebtedness for borrowed money of NSS and its Subsidiaries
(other than (1) ordinary course capital leases, purchase money indebtedness,
equipment financings and other ordinary short term working capital facilities,
(2) indebtedness permitted to be incurred prior to the First Incremental
Facility Amendment Effective Date under the NSS Purchase Agreement and (3) other
indebtedness permitted to remain outstanding under the Credit Agreement after
the First Incremental Facility Amendment Effective Date) shall have been repaid,
or substantially simultaneously with the borrowing of the NSS Facilities, shall
be repaid.

4.5.Receipt by the Administrative Agent of a solvency certificate, dated as of
date hereof, of the Borrower’s chief financial officer in substantially the form
attached hereto as Exhibit A.

8

--------------------------------------------------------------------------------

 

4.6.Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying (with supporting calculations) the
Consolidated Total Leverage Ratio of the Borrower and its Subsidiaries as of the
date hereof, calculated on a Pro Forma Basis after giving effect to the NSS
Acquisition and related transactions on the NSS Acquisition Closing Date. 

4.7.Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the date hereof, to the extent invoices
therefor have been delivered to the Borrower at least three (3) Business Days
prior to the date hereof (or such later date as the Borrower may reasonably
agree).

4.8.Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent), to the extent an invoice therefor has been
delivered to the Borrower at least three (3) Business Days prior to the date
hereof (or such later date as the Borrower may reasonably agree).

5.Amendment is a Loan Document.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6.Representations and Warranties.  Subject to the last paragraph of this Section
6, each Loan Party represents and warrants to the Administrative Agent and each
Lender that:

(a)The execution, delivery and performance by each Loan Party of this Amendment
and the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or other organizational action, and do not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any material Law.

(b)This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except (i) as enforceability may be
limited by applicable Debtor Relief Laws, by fraudulent conveyance laws or by
equitable principles relating to enforceability, (ii) as enforceability of the
Liens granted under the Loan Documents may be limited by anti-assignment
provisions in contracts with Government Authorities that are not rendered
ineffective by applicable law and (iii) as enforceability may be limited by the
effect of foreign Laws, rules and regulations as they relate to pledges, if any,
of Equity Interests in Foreign Subsidiaries

(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment or the Credit Agreement as
amended hereby other than (i) those that

9

--------------------------------------------------------------------------------

 

have already been obtained and are in full force and effect, (ii) filings to
perfect the Liens created by the Collateral Document and (iii) approvals,
consents, exemptions, authorizations or other actions, notices or filings which
are not material. 

(d)After giving effect to this Amendment, (i) the representations and warranties
of each Loan Party contained in the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith, are true and correct in all material respects on and as of
the date hereof, except to the extent that (A) such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date, and (B) such representations and warranties are qualified
as to materiality, in which case they are true and correct in all respects as of
such date (or such earlier date), and (ii) no Event of Default under Sections
9.01(a), (f) or (g) of the Credit Agreement exists.

(e)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Amendment, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Obligations as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Notwithstanding the foregoing, the only representations the accuracy of which
shall be a condition to the availability of the NSS Facilities on the First
Incremental Facility Amendment Effective Date shall be the Specified
Representations and the Specified Purchase Agreement Representations.

7.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment and the incurrence of
Indebtedness and other transactions contemplated hereby, (b) affirms all of its
obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge such Loan Party’s
obligations under the Loan Documents.

8.Reaffirmation of Security Interests.  Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever, (b)
confirms its guaranty of the Obligations and its grant of a security interest
pursuant to the Collateral Documents in its assets that constitute Collateral as
collateral therefor, all as provided in the Loan Documents as originally
executed and (c) acknowledges that such guaranty and grant continues in full
force and effect in respect of, and to secure, the Obligations under the Credit
Agreement and the other Loan Documents.

9.New Lenders.  By executing this Amendment, each Lender that was not a party to
the Credit Agreement prior to the date of this Amendment hereby joins the Credit
Agreement as a Lender party thereto, ratifies the terms and conditions of the
Credit Agreement and agrees to be bound by all of the terms and conditions of
the Credit Agreement.

10.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

11.Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of

10

--------------------------------------------------------------------------------

 

which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of this Amendment by facsimile or other electronic imaging
means shall be effective as an original. 

12.Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

CACI INTERNATIONAL INC, a Delaware corporation

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President and Chief Financial Officer

 

GUARANTORS:

CACI PRODUCTS COMPANY, a Delaware corporation

CACI PRODUCTS COMPANY CALIFORNIA, a California corporation

CACI, INC. - FEDERAL, a Delaware corporation

CACI, INC. - COMMERCIAL, a Delaware corporation

CACI TECHNOLOGIES, INC., a Virginia corporation

CACI DYNAMIC SYSTEMS, INC., a Virginia corporation

CACI PREMIER TECHNOLOGY, INC., a Delaware corporation

CACI MTL SYSTEMS, INC., a Delaware corporation

CACI-CMS INFORMATION SYSTEMS, INC, a Virginia corporation

CACI ENTERPRISE SOLUTIONS, INC., a Delaware corporation

R.M. VREDENBURG & CO, a Virginia corporation

CACI-WGI, INC., a Delaware corporation

CACI SECURED TRANSFORMATIONS, INC., a Florida corporation

CACI-NSR, INC., a Delaware corporation

CACI TECHNOLOGY INSIGHTS, INC., a Virginia corporation

CACI-ATHENA, INC., a Delaware corporation

BUSINESS DEFENSE AND SECURITY CORPORATION,

a Virginia corporation

CACI-ISS, INC., a Delaware corporation

CACI-SYSTEMWARE INC., a California corporation

APPLIED SYSTEMS RESEARCH, INC., a Virginia corporation

TECHNIGRAPHICS, INC., an Ohio corporation

PANGIA TECHNOLOGIES, LLC, a Nevada limited liability company

DELTA SOLUTIONS AND TECHNOLOGIES, INC. a Virginia corporation

CACI-APG, LLC, a Virginia limited liability company

PARADIGM SOLUTIONS CORPORATION, a Maryland corporation

TRINITY INFORMATION MANAGEMENT SERVICES, INC.,

a Nevada corporation

EMERGINT TECHNOLOGIES, INC., a Georgia corporation

IDL SOLUTIONS, INC., a Wisconsin corporation

Six3 Systems, Inc., a Delaware corporation

Six3 Systems Holdings II, Inc., a Delaware corporation

Six3 Enterprise Systems, LLC, a Maryland limited liability company

Six3 Advanced Systems, Inc., a Virginia corporation

Six3 Intelligence Solutions, Inc., a Virginia corporation

Ticom Geomatics, Inc., a Texas corporation

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President and Chief Financial Officer

 




CACI INTERNATIONAL INC

FIRST INCREMENTAL FACILITY AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

LTC Engineering Associates, Inc., a Florida corporation

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President and Chief Financial Officer




CACI INTERNATIONAL INC

FIRST INCREMENTAL FACILITY AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A., as Administrative Agent 

 

By: /s/ Roberto Salazar

Name: Roberto Salazar

Title: Vice President

 

 

 

CACI INTERNATIONAL INC

FIRST INCREMENTAL FACILITY AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDERS:BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender 

 

By: /s/ Larry Van Sant

Name:  Larry Van Sant

Title:  Senior Vice President

 




 

--------------------------------------------------------------------------------



Capital One National Association

 

By: /s/ Joseph C. Costa

Name:  Joseph C. Costa

Title:  Senior Vice President

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By: /s/ R. Mark Swaak

Name:  R. Mark Swaak

Title:  Vice President

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Mark D. Brown

Name:  Mark D. Brown

Title:  Managing Director

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Steven Day

Name:  Steven Day

Title:  Assistant Vice President

 

ROYAL BANK OF CANADA

 

By: /s/ Richard C. Smith

Name:  Richard C. Smith

Title:  Authorized Signatory

 

SUNTRUST BANK

 

By: /s/ Anika Kirs

Name:  Anika Kirs

Title:  Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Scott Santa Cruz

Name:  Scott Santa Cruz

Title:  Managing Director

 

CITIZENS BANK OF PENNSYLVANIA

 

By: /s/ James Fox

Name:  James Fox

Title:  Director

 

BANK OF GEORGETOWN

 

By: /s/ EDWARD J. GOEDECKE

Name:  Edward J. Goedecke

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA

 

By: /s/ Rebecca Kratz

Name:  Rebecca Kratz

Title:  Authorized Signatory

 

THE BANK OF TOKYO MITSUBISHI UFJ,  LTD

 

By: /s/ Maria Iarriceio

Name:  Maria Iarriceio

Title:  Director

 

FIFTH THIRD BANK

 

By: /s/ Douglas T. Brown

Name:  Douglas T. Brown

Title:  Senior Vice President

 

XENITH BANK

 

By: /s/ M.C. O’Grady

Name:  M.C. O’Grady

Title:  Senior Vice President

 

 